         Case 5:21-cv-00591-J Document 1-2 Filed 06/09/21 Page 1 of 5




             IN THE DISTRICT COURT OF POTTAWATOMIE COUNTY
                            STATE OF OKLAHOMA

CHRISTOPHER GRAMMER,                     )
VIRGINIA GRAMMER,                        )
               Plaintiffs,
                                         ~    Case No. CJ-2021-   \'6 \e
V.                                        )
                                          )
CITY OF SHAWNEE,                          )
JAKE DUGGAN, and                          )
SHAWNEE POLICE DEPARTMENT,                )
                Defendants.               )

                                      PETITION

       COMES NOW Plaintiffs, Christopher and Virginia Grammer, for their causes of
actions against the Defendants, City of Shawnee, CPL Jake Duggan, and the Shawnee
Police Department, allege and state as follows:

1.     Defendant, City of Shawnee, is a municipality incorporated under the laws of the
State of Oklahoma and is subject to the jurisdiction of this Court.

2.     Upon information and belief, Defendant Jake Duggan ("Duggan"), an individual,
is a police officer employed by the Defendant City of Shawnee.

3.    Defendant, Shawnee Police Department, is a state entity located in Pottawatomie
County, Oklahoma and is subject to the jurisdiction of this Court.

4.     Plaintiffs are residents of Pottawatomie County, State of Oklahoma.

5.    The acts complained of herein occurred in Pottawatomie County, State of
Oklahoma.

 6.    Plaintiffs have complied with the procedural requirements of the Oklahoma
 Governmental Tort Claims Act, 51 O.S. §§ 151 et seq.

 7.    Christopher Grammar and Virginia Grammer were arriving home from work when  1
 they met Officer Duggan and he followed them into their driveway on or about May 8 \
 2019 in Shawnee, Oklahoma without probable cause, breaching Plaintiffs' rights under
 Oklahoma law, the Oklahoma constitution, and the United States Constitution and 42
 U.S.C. § 1983.

 8.         Shawnee Police Officer(s) unreasonably detained Mr. Grammer, breaching
 Plaintiffs' rights under Oklahoma law, the Oklahoma constitution, and the United States
 Constitution and 42 U.S.C. § 1983.



                                       Page 1 of 5
                                    EXHIBIT 2
          Case 5:21-cv-00591-J Document 1-2 Filed 06/09/21 Page 2 of 5




  9.     Shawnee Police Officer(s) conducted an unconstitu
                                                              tional search and seizure of
  Christopher Grammer's vehicle breaching Plaintiffs'
                                                        rights under Oklahoma law, the
  Oklahoma constitution, and the United States Constitutio
                                                           n and 42 U.S.C. § 1983.
 10.    Shawnee Police Officer(s) unconstitutionally seized,
                                                                 detained, and then willfully
 used excessive force on Mr. Grammer, breaching Plain
                                                          tiffs' rights under Oklahoma law,
 the Oklahoma constitution, the United States Constitutio
                                                             n, 42 U.S.C. § 1983, and the
 Fourth (4 th ) Amendment in the Untied States Cons
                                                          titution. Said Excessive Force
 resulted in three (3) broken ribs and a punctured lung.
                                                         Said Force was not reasonable.
 11.   Upon information and belief, Defendant Dugg
                                                            an and Shawnee Police
 Department Officer was at all times acting under color
                                                        of law and under the control of
 his employer, Defendant City of Shawnee and Shaw
                                                    nee Police Department.
 12.   Defendant Duggan violated Mr. Grammer's First Ame
                                                         ndment Right to freedom of
 speech, Per the U.S. Constitution and Oklahoma Law.

 13.     Defendant Duggan unlawfully restrained the Plaintiff
                                                                 against his will by falsely
 arresting the Plaintiff, battering him along with at
                                                        least one other Shawnee Police
 Officer, placing him in handcuffs, transporting him to
                                                        the hospital, and attempting to jail
 him, but the admitting physician would not release the
                                                         patient for arrest.
14.     Both Plaintiffs were harmed and have suffered the
                                                             loss of confidence and
feelings of betrayal by the justice system. Due to
                                                   the shock, physical pain, physical
injuries, and emotional scarring, and future damages
                                                      they pray for compensation in
excess of $75,000.00.

15.    That Virginia Grammar has suffered past, present and
                                                            future Emotional Distress
after observing the extreme and outrageous conduct
                                                     of Shawnee Police Department
when using excessive force on her Husband, Christoph
                                                     er Grammar.
16.    Upon information and belief, Plaintiff's claims were not
                                                                  addressed by Defendant,
City of Shawnee, and were deemed denied ninety (90)
                                                           days thereafter, pursuant to 51
O.S. §§ 151and 157. Therefore, Plaintiff is entitled to
                                                        bring this action.
17.     That at all times Duggan and Shawnee Police
                                                    Department knew that the
Plaintiff's were Native American.

18.    Plaintiff reserves the right to Amend as Discovery is ongo
                                                                 ing.
19.   The abusive actions by Duggan and Shawnee Polic
                                                            e Department were willful,
extreme, and outrageous. Therefore Plaintiff's pray for
                                                        Exemplary Damages.




                                       Page 2 of 5
                                       EXHIBIT 2
        Case 5:21-cv-00591-J Document 1-2 Filed 06/09/21 Page 3 of 5




        WHEREFORE, premises considered, Plai
                                                     ntiff prays for actual and punitive
damages against Defendants City of Sha
                                         wnee, Jake Duggan, and the Shawnee Poli
Department in an amount in excess of Sev                                               ce
                                            enty-five thousand dollars ($75,000.00), plus
attorney fees, costs, and any other relie
                                          f the Court deems just and proper in law
equity.                                                                                or




                                       Jim                A No. 16967
                                       1111 N ickapoo
                                       Shaw ee, Oklahoma 74801
                                       Telephone: (405) 275-6984
                                       Facsimile: (405) 395-4579
                                       Email: Pettisstone@gmail.com
                                       ATIORNEY FOR PETITIONER




                                    Page 3 of5
                                    EXHIBIT 2
          Case 5:21-cv-00591-J Document 1-2 Filed 06/09/21 Page 4 of 5




                                       VERIFICATION

STATE OF OKLA HOMA                     )
                                       )       ss.
COUN TY OF POTTA WATO MIE              )

       Petitioner, of lawful age and being duly sworn, states that he is a Petitio ner
                                                                                       in this matter
and has declare d that the inform ation in the foregoing docum ent is t   and correct to the best of
his knowle dge.




stateme nt before me this ~ day of            ?-
                                           f'(/                   ,
       The above- signed _l!,~de ntified hirp.JFlfto me and has subscri bed and sworn
                                                                  2021.
                                                                                      this



       (SEAL )                                        ~                        /lO,,:,,.Jd-
                                                      Notary Public                     ~(.,/ '-I

                                                           9.ooo w5to d
                                                      Comm ission No.

                                                         Jun e. L/         1   <J. DiJI./
                                                      Comm ission Expires:




                                           Page 4 of 5
                                           EXHIBIT 2
          Case 5:21-cv-00591-J Document 1-2 Filed 06/09/21 Page 5 of 5




                                        VERIFICATION

STATE OF OKLAHOMA                       )
                                        )       ss.
COUNTY OF POTTAWATOMIE                  )

       Petitioner, of lawful age and being duly sworn, states that she is a Petitio
                                                                                    ner in this matter
and has declared that the information in the foregoing document is true
                                                                          and correct to the best of
her knowledge.



                                                      ~Virginia Grammer



       The above-signed h~den tified hmel fto me and has subscribed and
                                                                        sworn this
statement before me this   L   day of       ~                     , 2021.



                                                      ~~ cf tLJ,' ~ ~ :+
       (SEAL)

                                                      Notary Public                    ~(/L A;


                                                      Commission No.

                                                           "Yvn e L/ , Qo' Jl(
                                                      Commission Expires:




                                             Page 5 of 5
                                            EXHIBIT 2
